UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-4633


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

FRANCISCO BARAHONA, a/k/a Poncho,

               Defendant - Appellant.



                            No. 13-4637


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

NOE FARID MEDRANO,

               Defendant - Appellant.



                            No. 13-4822


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
OMAR STEELE, a/k/a Panamanian, a/k/a Omie,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Roger W. Titus, Senior District
Judge.     (8:12-cr-00014-RWT-3;  8:12-cr-00014-RWT-7; 8:12-cr-
00014-RWT-5)


Argued:   March 25, 2015                 Decided:   April 24, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished opinion.    Senior Judge Davis wrote the
opinion, in which Judge Wilkinson and Judge Harris joined.


ARGUED: Kira Anne West, LAW OFFICE OF KIRA ANNE WEST,
Washington, D.C.; Anthony Douglas Martin, I, ANTHONY D. MARTIN,
PC, Greenbelt, Maryland; Elita C. Amato, Arlington, Virginia,
for Appellants. Scott A.C. Meisler, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.       ON BRIEF: Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, Sujit
Raman, Chief of Appeals, Deborah Johnston, Assistant United
States Attorney, Mara Zusman Greenberg, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland; Leslie R. Caldwell, Assistant Attorney General, David
A. O'Neil, Acting Deputy Assistant Attorney General, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
DAVIS, Senior Circuit Judge:

       These appeals arise from the prosecution of members of a

conspiracy to distribute significant quantities of cocaine and

heroin in Maryland and other states from 2010 to January 2012.

At    the     center    of      the   government’s          case     was       cooperating

coconspirator         Saul   Calderon        Mata,   who     obtained          drugs    from

sources in Virginia, Georgia, Texas, and elsewhere, and then

transported and distributed the drugs with the help of a network

of associates, including Francisco Barahona, Noe Farid Medrano,

and   Omar    Steele     (all    three,      collectively,         “the    Defendants”).

Following      a   multi-week     trial,      a   jury   convicted         Barahona      and

Steele of conspiring to distribute more than five kilograms of

cocaine and one kilogram of heroin.                  The jury also found Medrano

guilty of conspiring to distribute more than five kilograms of

cocaine.      On appeal, the Defendants make several assertions of

error, some individually and some jointly, regarding pretrial

rulings,      their    trial,     and     the     application       of     a    sentencing

enhancement.       Having carefully considered all of the Defendants’

contentions, we discern no reversible error in any respect, and

we therefore affirm.

                                             I.

                                             A.

       Law enforcement began investigating Mata in September 2011.

By    then,   Mata     was   active     in    the    drug    business,         and     had   a

                                             3
longstanding         relationship     with   Barahona,         who    obtained      cocaine

from Mata to distribute to others and made supply runs on Mata’s

behalf.       For example, Mata paid Barahona a fee of $1,000 per

kilogram to make supply runs to Atlanta, Georgia.                          Barahona also

rented Mata the basement of his Gaithersburg, Maryland home to

store, cut, and repackage drugs.

       Like Barahona, Medrano distributed drugs for Mata.                                Mata

fronted Medrano ounces of cocaine at a time, and then collected

payment from Medrano after he sold the drugs.                             In addition to

distributing drugs, Medrano made supply runs on Mata’s behalf,

and arranged for one of his associates, Daniel Stotz, to make

the Atlanta runs for the $1,000-per-kilogram fee, with $100 of

that    fee    going       to   Medrano.     Mata      also    bought     handguns       from

Medrano and Stotz for his protection.                         By January 2012, Mata

owed Medrano and Stotz $15,000, and as collateral for the debt,

gave them large quantities of marijuana.

       Steele was one of Mata’s main customers for cocaine and

heroin, and began buying kilogram quantities of those drugs in

2010.         Some    of    those    transactions        took    place      at     Steele’s

apartment on 16th Avenue in Hyattsville, Maryland, which Steele

eventually agreed to lease to Mata.                     Mata used the Hyattsville

apartment for about a month and a half, and during that time,

continued      to    distribute      cocaine     and    heroin       to   Steele    at   the

apartment complex.              On one occasion, while Mata was living in

                                             4
the apartment, Steele served as a translator in a heroin deal

between   Mata   and    Steele’s   English-speaking    friend.       Steele’s

friend subsequently met Mata and one of his associates, Ivan

Santoyo-Villa, at a restaurant with $50,000, to be used to buy

cocaine and heroin from a supplier in Virginia.               Shortly after

Mata moved out of the Hyattsville apartment, Steele brokered a

deal for Mata to sell a kilogram of heroin to a woman in New

York.     Steele later arranged for Mata to sell the woman an

additional half-kilogram of heroin.           Following this transaction,

Steele and Mata continued to stay in contact regarding drugs

Steele wanted, money that Steele owed Mata, and a digital scale

that Steele wanted Mata to return.

                                     B.

     In late January 2012, Mata sent Santoyo-Villa and Stotz to

Atlanta to pick up five kilograms of cocaine and two kilograms

of heroin, which would be concealed in a hidden compartment of a

vehicle   driven   by    Stotz.      Before    the   drugs    arrived,     Mata

contacted   Barahona,     who   confirmed     that   Mata    could   cut   and

repackage the drugs in his basement and helped Mata locate the

key to a room containing cutting materials.           Mata also contacted

Medrano to confirm that his order for eighteen ounces of cocaine

would soon be ready, and Steele to find out how many kilograms

of drugs he needed.       Suspecting that police were following him,



                                      5
however, Steele put off placing his order.                        Steele was later

arrested by law enforcement agents following his car.

       On January 25, 2012, Mata arrived at Barahona’s house in

the car that Stotz had driven from Atlanta.                    Mata and another of

his associates, Alfonso Solorio, brought the drugs, except for

one kilogram of cocaine which was stuck in the car’s hidden

compartment,       to    Barahona’s   basement.           Soon     thereafter,         law

enforcement agents entered the house with a search warrant.                            In

the basement, agents found kilograms of cocaine and heroin in

brick    form,     cutting       agents,       and    various     other      materials

containing drug residue or used to package drugs.                         Agents also

recovered    the     remaining    kilogram       of    cocaine    from    the    hidden

compartment in the car, and seized a firearm, which Medrano had

sold to Mata.           In Barahona’s upstairs bedroom, agents found a

small bag of cocaine in the mattress.                  Barahona and Medrano were

arrested the same day.

       Two days later, on January 27, 2012, agents searched the

Hyattsville apartment.           They found a vice press used to package

drugs, heat sealer bags (also used to package drugs), cutting

agents, baking pans with drug residue, and two digital scales

used    to   weigh      drugs.      Forensic         testing     confirmed      that    a

fingerprint found on one of the scales was Steele’s, and that

the scale contained cocaine and heroin residue.



                                           6
                                                  C.

       In   February         2013,      a    federal     grand       jury    issued   a   second

superseding indictment, charging Barahona, Medrano, and Steele

with    conspiring           to     distribute         more     than    five     kilograms       of

cocaine and more than one kilogram of heroin, in violation of 21

U.S.C.      §§    841    and      846    (Count        1);    and    using   a    telephone       in

furtherance        of    a    drug      trafficking          crime,     in   violation      of   21

U.S.C. § 843(b) (Counts 5–8, 10, 12, and 15).                                  The grand jury

also charged Steele and Barahona with managing places used to

distribute and store drugs, in violation of 21 U.S.C. § 856

(Counts      2     and       13);      Steele     and        Barahona    with     engaging       in

interstate travel for narcotics activity, in violation of 18

U.S.C. § 1952 (Counts 3 and 14); Steele with possessing with

intent to distribute heroin, in violation of 21 U.S.C. § 841

(Count 4); Medrano with possessing with intent to distribute

cocaine and marijuana in violation of 21 U.S.C. § 841 (Counts 9

and 11); and Barahona with possessing with intent to distribute

more than 1 kilogram of heroin and 500 grams of cocaine, in

violation of 21 U.S.C. § 841 (Count 16).

       Barahona and Steele filed pretrial a motion to suppress

evidence         uncovered        at    Barahona’s           Gaithersburg        residence       and

Steele’s Hyattsville apartment, which the district court denied.

The    Defendants        proceeded           to   trial,       following     which    the    jury

found    them      guilty         on   all    counts.          The    jury   determined      that

                                                   7
Barahona and Steele participated in a conspiracy to distribute

more than five kilograms of cocaine and one kilogram of heroin,

while Medrano conspired to distribute more than five kilograms

of   cocaine.             The    district     court         sentenced       Barahona     to    132

months’ imprisonment; Medrano to 120 months’ imprisonment; and

Steele       to     192     months’      imprisonment.                This    timely      appeal

followed.

                                              II.

                                               A.

       The    Defendants          challenge    the          district    court’s       denial    of

their motion to suppress evidence recovered through the use of

electronic            interception            of            telephone          conversations.

Specifically,             they     claim      that          the    government’s         wiretap

applications did not satisfy the necessity requirement of 18

U.S.C. § 2518(3), and that the supporting affidavits contained

material          misstatements         or    omissions           justifying      a     hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978).

                                               1.

       In    September          2011,   during      a       court-authorized      wiretap       of

drug     dealer      Kevin       Walker’s     phone          (“Target       Telephone    A”    or

“TTA”), law enforcement officers identified Mata as a Maryland-

based cocaine supplier.                 After monitoring calls and conducting

some   physical        surveillance          over       a    period    of    weeks,     officers

stopped a car driven by Mata’s girlfriend, Yacenia Beaver, on

                                               8
October    5,    2011.   Officers     searched       the    car     upon    receiving

consent, and discovered approximately 403 grams of heroin and

$15,000    in    cash.   Subsequent      interviews        with    Beaver    and   her

children confirmed that Mata was a drug dealer who had dealings

in Atlanta, but did not reveal the extent of Mata’s operations

in Maryland or the identity of his suppliers.

     Following the above events, officers sought authorization

to wiretap a cellular phone used by Mata (“Target Telephone C”

or “TTC”).        The supporting affidavit filed by Officer Richard

Armagost disclosed the TTA wiretap, and set forth the basis for

believing that Mata used TTC in his drug operation.                          Armagost

explained why previous wiretaps had provided valuable, albeit

limited, information.       He also explained why other investigative

techniques, such as confidential sources, controlled purchases,

physical    surveillance,    and    trash      pulls,      would    not    yield   the

information that officers were seeking.               On October 7, 2011, the

district    court    authorized    the       TTC   wiretap,       which    ultimately

captured Mata’s calls with Barahona, among others.

     As    the    investigation     continued        and    Mata     changed       cell

phones, investigators sought authorization to wiretap additional

phones (“Target Telephones D through I” or “TTD through TTI”).

Armagost’s supporting affidavits for those wiretap applications

reviewed the history of the investigation, explained why there

was probable cause to believe that Mata was using the target

                                         9
phones     to    further   his        drug        dealings,   and      explained     why

techniques other than wiretapping would not yield information

helpful to the investigation.

     On November 29, 2011, the district court authorized the TTE

wiretap, which captured calls with Steele.                      The district court

later issued a “roving” order authorizing the wiretap of any

phones Mata used over the next thirty days; those phones were

TTG, TTH, and TTI.         Based on an updated application, the court

extended    the   TTG   and     TTI    wiretaps       through    the    time    of   the

Defendants’ January 2012 arrests. 1

     The Defendants joined in a motion to suppress the wiretap

evidence, filed by Steele.              Following a hearing, the district

court denied the motion to suppress.

                                             2.

     In reviewing a denial of a motion to suppress, we review

factual findings for clear error and legal conclusions de novo.

United States v. Hampton, 628 F.3d 654, 658 (4th Cir. 2010).                          We

review     for    abuse    of     discretion           an     authorizing       court’s

determinations of necessity under 18 U.S.C. § 2518(3).                           United

States v. Wilson, 484 F.3d 267, 280 (4th Cir. 2007).                           Finally,

     1
       Interception of TTD was quickly suspended because Mata
stopped using that phone within a few days of the district
court’s order authorizing the wiretap.      Interception of TTF
never commenced because Mata stopped using that phone around the
time the court authorized its interception.



                                             10
we review the denial of a Franks hearing de novo.                  United States

v. Allen, 631 F.3d 164, 171 (4th Cir. 2011).

                                       3.

     To obtain authorization for a wiretap, the government must

“show the ‘necessity’ of any wiretap application via a full and

complete      statement    as    to     whether        ‘normal     investigative

procedures have been tried and have failed or reasonably appear

to be unlikely to succeed if tried or to be too dangerous.’”

Wilson, 484 F.3d at 281 (quoting 18 U.S.C. § 2518(3)).                          The

burden   on   the   government,       however,     “is   not     great,   and   the

adequacy of such a showing is to be tested in a practical and

commonsense      fashion    that       does      not     hamper     unduly      the

investigative powers of law enforcement agents.”                   Id. (internal

quotation marks omitted).       While the government

     cannot meet its burden with bare conclusory statements
     that normal techniques would be unproductive or mere
     boilerplate   recitation   of   the   difficulties  of
     gathering usable evidence, it need only present
     specific factual information sufficient to establish
     that it has encountered difficulties in penetrating
     [the] criminal enterprise or in gathering evidence
     such that wiretapping becomes reasonable, despite the
     statutory preference for less intrusive techniques.

United States v. Galloway, 749 F.3d 238, 243 (4th Cir. 2014)

(internal quotation marks omitted).              The federal wiretap statute

includes a “standing” requirement, permitting “[a]ny aggrieved

person in any trial, hearing, or proceeding” to file a motion to

“suppress     the   contents    of    any   wire    or   oral     communication”

                                       11
alleged    to    have    been   unlawfully     intercepted.         18   U.S.C.    §

2518(10); see also 18 U.S.C. § 2510(11) (defining “aggrieved

person”).

     Assuming without deciding that the Defendants have standing

to challenge the wiretaps, their challenge fails.                        Beginning

with TTA, the government made an adequate showing of necessity.

The affidavit supporting TTA explained how “agents and officers

involved    in    this    investigation       have   made   extensive      use    of

information provided by . . . informants concerning the [Walker]

organization’s      drug    distribution       activities.”         J.A.    2728.2

Nevertheless,      informants     were    unable     to   provide    information

regarding Walker’s sources of supply.                 The affidavit further

explained that, because “[Walker] is extremely suspicious” and

“has shown a pattern [of] utilizing other individuals to deliver

drugs on his behalf,” investigators have been unable to arrange

controlled purchases from Walker.               J.A. 2729.      Moreover, the

affidavit explained, investigators’ ability to conduct physical

surveillance has been limited by Walker’s use of “lookouts” and

other counter-surveillance maneuvers.                Walker was also careful

about what he discarded in the trash, as two trash pulls did not

yield any information helpful to the investigation.                  In light of


     2
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                         12
the    affidavit’s       “fairly      extensive       discussions”            of    why     other

techniques       would    fail        “to    reveal        the    full        scope    of     the

organization,” risked “reveal[ing] the existence of the ongoing

investigation,” or were “not practical under the circumstances,”

the district court did not abuse its discretion in authorizing

TTA.    Galloway, 749 F.3d at 243.

        We also reject the Defendants’ argument that the necessity

explanation      provided     in      the     TTC    affidavit         “amounted       to    bare

conclusory      statements       and       boilerplate          recitations        that     would

more or less apply to any drug-trafficking investigation.”                                    Id.

at 242.        The affidavit supporting TTC explained that, although

officers       had     interviewed          Beaver        and    her     children,          their

information      was     limited      to     “the    storage       and    distribution         of

controlled      substances       []    and    transportation             of   proceeds       from

some of Mata’s customers.”                  J.A. 1807.           Moreover, because Mata

was aware of Beaver’s traffic stop, he was “not likely to engage

in [further] criminal activities with” her.                              J.A. 1808.           The

affidavit further explained why physical surveillance would be

insufficient, especially in light of Mata’s observed counter-

surveillance         practices   and        the    lack    of    an    adequate       place    to

mount    cameras.        As   for     trash       pulls,    the       affidavit       explained

that, given the location of Mata’s residence, trash searches

were impractical.          Although the Defendants take issue with the

fact    that    the    officers       did    not     attempt       all    the      alternative

                                              13
investigative techniques discussed in their affidavit, § 2518(3)

did not place that kind of burden upon them.                                  See Wilson, 484
F.3d     at     281           (stating     that       the        government        may     obtain

authorization             for     a    wiretap        if    it     explains        why     normal

investigative procedures “reasonably appear to be unlikely to

succeed if tried or [are] too dangerous” (quoting 18 U.S.C. §

2518(3)); see also United States v. Clerkley, 556 F.2d 709, 715

(4th Cir. 1977) (“[P]olice need not exhaust every conceivable

technique       before          making    [an]    application           for    a   wiretap.”).

Accordingly, the district court did not abuse its discretion in

finding the TTC wiretap necessary under § 2518(3).

       As     for       TTE    through    TTI,    the      Defendants         claim    that    the

government failed to satisfy the necessity requirement each time

it     sought       a     wiretap.        Although         later       affidavits        repeated

relevant facts from earlier affidavits, this does not render the

government’s            necessity        explanations        “boilerplate.”                United

States v. Oriakhi, 57 F.3d 1290, 1298 (4th Cir. 1995).                                         The

affidavits          for    TTE    through    TTI      relayed         the   progress      of   the

investigation, justifying the continued need for a wiretap.                                    For

example, the affidavit for TTE explained that Mata had changed

residences following Beaver’s arrest, detailed the difficulties

of     using    Barahona          or     Santoyo-Villa           to     conduct       controlled

purchases, and explained that a recently arrested co-conspirator

had refused to cooperate.                   The affidavit supporting the roving

                                                 14
order    explained         that    Mata       was       changing    cell   phones     “in    a

continued      effort      to     engage      in    his    illegal    activities      and   to

thwart law enforcement . . . .”                         J.A. 2155.     The affidavit to

renew TTG and TTI explained that law enforcement had used trash

pulls and a pole camera, but that those techniques had provided

only limited information.                  Cf. United States v. Blackmon, 273
F.3d 1204, 1208 (9th Cir. 2001) (reversing necessity finding

where the wiretap application was a “carbon copy” of an earlier

wiretap     application           targeting         a     different    suspect);      United

States    v.    Carneiro,         861 F.2d 1171,    1180–81    (9th   Cir.     1988)

(same).        Thus, in sum, we find no abuse of discretion in the

district court’s necessity determinations.

     Finally,         we   reject       the    Defendants’         claim   that   they      are

entitled    to    a    Franks      hearing.             Franks   “carved    out   a   narrow

exception to” the general rule that “[a]n accused is [] not

entitled to challenge the veracity of a facially valid . . .

affidavit.”       Allen, 631 F.3d at 171.                   To trigger that exception,

“the accused must make a substantial preliminary showing that

false statements were either knowingly or recklessly included in

an affidavit supporting a search warrant and that, without those

false statements, the affidavit cannot support a probable cause

finding.”       Id. (emphasis in original).

     The Defendants claim that they are entitled to a Franks

hearing because the government failed to inform the district

                                               15
court that: (1) the Mata investigation had spun off the Walker

investigation; and (2) it had misidentified Steele as “David

Lowell”   in   earlier      wiretaps.        As   to    the   first      claim,   the

government did not, as the Defendants claim, use the TTA wiretap

to “mislead the court into thinking there was necessity as to

Mata and his target telephone.”              Def. Br. at 46.          Although the

government     stated   in   the    TTC    affidavit      that     the    court   had

already authorized the TTA wiretap, it made clear that the goal

of TTC was different: to “identify [Mata’s] source of supply”

and “identify other participants in the [Mata] organization.”

J.A.   1767;   see   also    J.A.   1807     (TTC      affidavit   explained      why

traditional investigative methods were inadequate to understand

“[Mata’s] drug trafficking methods”).                  Moreover, the affidavit

supporting the TTE wiretap made clear that “[a]gents commenced

an investigation of [Mata]” after identifying Mata “during the

[Walker] investigation.”        J.A. 1969.          The affidavits, therefore,

fully apprised the district court of the origins of the Mata

investigation as well as its goals.

       As to the second claim, the Defendants fail to demonstrate

that the “David Lowell” omission was “material” to the district

court’s decision to authorize the wiretaps.                   See United States

v. McKenzie-Gude, 671 F.3d 452, 462 (4th Cir. 2011) (explaining

that, to obtain a Franks hearing, the accused must show that

“omissions were material, i.e., rendered the affidavit unable to

                                        16
support    a    probable       cause    finding”       (internal     quotation          marks

omitted)); see also United States v. Colkley, 899 F.2d 297, 301

(4th    Cir.     1990)       (“Omitted    information         that       is     potentially

relevant but not dispositive is not enough to warrant a Franks

hearing.”).          To    authorize     the    wiretaps,      the       district       court

needed to find probable cause that “particular communications

concerning       that        offense     will     be     obtained         through        such

interception.”         18 U.S.C. § 2518(3)(b).            “What mattered for that

purpose,” as explained by the government, “was that Mata used

his cell-phone to conduct his drug-trafficking operation, not

with whom he spoke.”           Gov’t Br. at 23.

       Likewise,       the    alleged    omission      was    not    material       to    the

district court’s necessity determination.                     The Defendants argue

that the government only learned of Steele’s identity through

physical       surveillance.           Thus,    they    claim,      by    omitting       that

Steele was misidentified on earlier wiretaps, the government was

omitting       the     success     of     other,       traditional            investigative

techniques.       As pointed out by the government, however, it only

learned of its misidentification after setting up surveillance

based on information gleaned from a wiretap.                             Accordingly, as

claimed    by    the      government,     traditional        techniques         alone    were

insufficient to identify all of Mata’s co-conspirators.                                   The

district court, in short, did not err in denying the Defendants’

motion to suppress wiretap evidence.

                                           17
                                        B.

     Barahona and Steele contend that the district court erred

in   denying    their   motion    to    suppress       evidence    uncovered     at

Barahona’s      Gaithersburg     residence      and     Steele’s        Hyattsville

apartment.       They   claim    that    the    search       warrants    were    not

supported by probable cause, and were so facially deficient in

establishing probable cause that the good-faith exception does

not apply. 3

     Pursuant      to   well-established        law,     a    warrant     must   be

supported by probable cause.             United States v. Montieth, 662
F.3d 660, 664 (4th Cir. 2011).           The probable cause determination

“is a practical, common-sense decision whether, given all the

circumstances set forth in the affidavit [] . . . there is a

fair probability that contraband or evidence of a crime will be

found in a particular place.”                Id. (internal quotation marks

omitted).      “[T]he nexus between the place to be searched and the

items to be seized may be established by the nature of the item

and the normal inferences of where one would likely keep such

evidence.”      United States v. Allen, 631 F.3d 164, 173 (4th Cir.

2011) (internal quotation marks omitted).                    “In assessing the


     3
        The Defendants also challenge a             search conducted at an
apartment in Upper Marlboro, Maryland.             The government, however,
did not introduce any evidence from the            Upper Marlboro apartment
at trial, and thus we need not decide              whether that search was
lawful.


                                        18
probable    cause       determination,”         this        Court   “accord[s]             great

deference       to   the    issuing      judge’s       assessment           of     the     facts

presented,” id., and limits its inquiry “to whether there was a

substantial      basis     for     determining        the     existence          of    probable

cause,”    Monteith, 662 F.3d    at    664    (internal       quotation           marks

omitted).

     Applying        the   above    standard,         the    issuing    judge          properly

concluded that there was a “fair probability” of discovering

contraband or evidence of a crime at Barahona’s Gaithersburg

home.     In a January 13, 2012 affidavit, Officer David Papalia

explained       in   detail       Barahona’s     involvement           in        Mata’s     drug

operation, describing, for example, Barahona’s role as a driver

in a thwarted October 2011 drug run to North Carolina.                                        In

addition, the affidavit described a phone call between Mata and

a cocaine customer, in which Mata agreed to sell the customer

three and a half kilograms of cocaine and told the customer to

meet him at Barahona’s house.                   The affidavit also detailed a

January    6,    2012      call    between      Mata        and   Barahona,           in   which

Barahona asked Mata for money and told Mata to bring him air

fresheners because “you won’t believe the smell” at the house.

Surveillance confirmed that Mata went to Barahona’s house within

hours after the phone call.

     Barahona        argues      that    the    above       facts   cannot            establish

probable cause because they do not establish a nexus between his

                                           19
house and evidence of his involvement in Mata’s drug operation.

He argues, at bottom, that there was no direct evidence that

drugs would be found at the house.                    As explained by this Court,

however, “we have upheld warrants to search suspects’ residences

and even temporary abodes on the basis of (1) evidence of the

suspects’ involvement in drug trafficking combined with (2) the

reasonable       suspicion       (whether       explicitly          articulated       by     the

applying    officer       or    implicitly         arrived     at    by    the      magistrate

judge)   that     drug     traffickers         store    drug-related           evidence       in

their homes.”       United States v. Williams, 548 F.3d 311, 319 (4th

Cir. 2008); see also United States v. Lalor, 996 F.2d 1578, 1582

(4th Cir. 1993) (“[A] warrant is not invalid for failure to

produce direct evidence that the items to be seized will be

found at a particular location.”).

     The    affidavit          here     established      the        requisite       suspicion

regarding       Barahona’s      house.         The   affiant        detailed        Barahona’s

role in Mata’s drug activities, and asserted his experience with

drug dealers storing evidence in their homes.                                 See J.A. 2592

(“[I]t     is    common    for        drug    dealers     to        secrete      contraband,

proceeds    of    drug    sales       and     records    of    drug       transactions        in

secure     locations           within        their     residence          .     .     .    .”).

Additionally, the affiant offered facts from which a reasonable

judge    could     find    a    “fair       probability”       that       drugs      would    be

present in Barahona’s house: (1) Mata instructed a customer to

                                              20
meet him there; and (2) Barahona asked Mata to bring him air

fresheners, implying that the men were trying to conceal the

smell of drugs at the house.               This was simply not a case where

evidence      failed       to   “connect[]       the     drug    activity       to    the

residence.”        Lalor, 996 F.2d at 1583.

       Likewise, the issuing judge properly concluded that there

was a “fair probability” of discovering contraband or evidence

of a crime at Steele’s Hyattsville apartment.                     In a January 27,

2012 affidavit, Armagost described a phone call between Steele

and Mata, in which they discussed whether Mata would leave a bag

containing        drugs    at   the   apartment.         Agents    later    confirmed

through GPS that Mata was at or near the Hyattsville apartment

during      the    call.        The    affidavit        also    described       Steele’s

subsequent dealings with Mata, as well as Steele’s connections

to the Hyattsville apartment.                   In particular, Steele drove a

vehicle registered to that address and, as of the time of his

arrest, had a key to the apartment building.                      Cf. United States

v.    Grossman,     400 F.3d 212,   218     (4th    Cir.    2005)     (“[I]t     is

reasonable to suspect that a drug dealer stores drugs in a home

to which he owns a key.”).              Additionally, officers saw Steele’s

car    in   the    apartment’s        parking    lot.      In    short,     the      above

evidence     provided      a    sufficient      basis    from    which    the    issuing

judge could infer that evidence of drug activity would be found

at the Hyattsville apartment.

                                          21
       In any event, even if the search warrants were deficient,

the district court properly denied suppression pursuant to the

good-faith exception to the exclusionary rule.                            Pursuant to that

exception, “the exclusionary rule does not apply when the police

conduct       a    search      in    ‘objectively       reasonable        reliance’       on   a

warrant later held invalid.”                   Davis v. United States, 131 S. Ct.
2419, 2428 (2011) (quoting United States v. Leon, 468 U.S. 897,

922    (1984)).          “[T]he      good-faith       inquiry     is      confined      to    the

objectively         ascertainable        question       whether      a    reasonably         well

trained officer would have known that the search was illegal in

light of all of the circumstances.”                      United States v. Stephens,

764 F.3d 327,   336    (4th    Cir.    2014)    (internal        quotation       marks

omitted).          Accordingly, the good faith exception does not apply

when,    for       example,     a    warrant     is   based     on       an   affidavit       “so

lacking       in    indicia     of     probable      cause   as    to     render       official

belief in its existence entirely unreasonable.”                               Leon, 468 U.S.

at 923; see also Messerschmidt v. Millender, 132 S. Ct. 1235,

1245    (2012)       (threshold        for     establishing       that        a    warrant   was

facially deficient is a “high one”).

       The affidavits at issue here were not so “bare bones” as to

render officers’ reliance on them unreasonable.                                   United States

v. Wilhelm, 80 F.3d 118, 122 (4th Cir. 1996).                                     As explained

above, the affidavits detail Barahona and Steele’s involvement

in Mata’s drug-trafficking operation, and offer specific facts

                                                22
linking    that     operation        to    Barahona’s       house    and       Steele’s

apartment.      Cf.      id.    at   123   (concluding      that    the    good   faith

exception did not apply where the affiant did little more than

assert that probable cause existed).                   Accordingly, because the

good faith exception applies, the district court did not err in

denying Barahona and Steele’s motion to suppress.

                                           C.

     Barahona      and    Medrano      argue    that    there      was    a    material

variance between the charged conspiracy and the proof presented

at trial, and relatedly, that they were entitled to a multiple-

conspiracies instruction.

                                           1.

     The   court      typically      reviews    de   novo    whether       a   material

variance occurred.             See United States v. Ford, 88 F.3d 1350,

1360 (4th Cir. 1996); see also United States v. Malloy, 568 F.3d
166, 177 (4th Cir. 2009).             Where, however, the defendant failed

to preserve his variance claim below, the court reviews only for

plain error.       United States v. Jeffers, 570 F.3d 557, 567 (4th

Cir. 2009).

     Here, Medrano preserved his variance claim by moving for a

judgment of acquittal and, later, for a new trial.                        Accordingly,

his variance claim is subject to de novo review.                              Barahona’s

variance claim, however, is subject to plain error review, as he

did not claim a variance below.

                                           23
       As for claims of instructional error, the court typically

reviews for abuse of discretion the district court’s decision

not to give a particular jury instruction.                     United States v.

Bartko, 728 F.3d 327, 343 (4th Cir. 2013).                      Where, as here,

however, the defendants propose a particular jury instruction

but do not object to the failure to give that instruction, they

fail   to    preserve    their      instructional   error     claim,    and    plain

error review applies.            United States v. Nicolaou, 180 F.3d 565,

569 (4th Cir. 1999).

                                            2.

       “In general, a ‘variance’ occurs when the evidence at trial

establishes facts materially different from those alleged in the

indictment.”       United States v. Kennedy, 32 F.3d 876, 883 (4th

Cir. 1994).        In a conspiracy case, “a defendant may establish

the    existence    of     a     material    variance   by    showing   that    the

indictment alleged a single conspiracy but that the government’s

proof at trial established the existence of multiple, separate

conspiracies.”       Id.        “The question whether the evidence shows a

single conspiracy or multiple conspiracies . . . is one of fact

and is properly the province of the jury.”                     United States v.

Leavis, 853 F.2d 215, 218 (4th Cir. 1988).                   “Whether there is a

single      conspiracy     or    multiple    conspiracies     depends   upon    the

overlap of key actors, methods, and goals.”              Id.



                                            24
       There     is    such    an     overlap    here.      The        evidence       at    trial

showed, for example, that both Barahona and Medrano made supply

runs on Mata’s behalf.               Likewise, both men obtained cocaine from

Mata    to    resell,     with       Mata    fronting     them    the        drugs    and    then

collecting payment later.                   Barahona and Medrano also aided Mata

in    other     ways:    Barahona       permitted        Mata     to    store,       cut,    and

repackage       drugs    in    the     basement     of    his     home,       while    Medrano

helped arrange for Stotz to make the Atlanta drug runs and sold

Mata a firearm for his protection.                   Cf. United States v. Bollin,

264 F.3d 391, 405–06 (4th Cir. 2001) (the jury’s finding of a

single conspiracy was supported by substantial evidence, despite

the    fact    that     co-conspirators          played    different          roles    in    the

conspiracy).          Finally, Medrano was slated to receive drugs from

a     shipment    that        Mata     planned      to    store        and     repackage      in

Barahona’s basement.             Cf. United States v. Banks, 10 F.3d 1044,

1054–56 (4th Cir. 1993) (the jury could reasonably find a single

conspiracy based on “the interdependence of participants” in a

drug-trafficking venture).                   Based on the above facts, the jury

could reasonably find Barahona and Medrano engaged in a single

conspiracy.           See Bollin, 264 F.3d at 405 (“[T]he finding of a

single conspiracy must stand unless the evidence, taken in the

light    most    favorable       to    the     Government,       would        not    allow   any

reasonable juror to reach such a verdict.”).



                                               25
      In the face of the above evidence, Barahona and Medrano

claim that there was a variance because the indictment charged a

conspiracy to traffic in cocaine and heroin, whereas the proof

at   trial    established       only    that       they   dealt      in    cocaine.             As

explained in Bollin, however, “even if the evidence established

separate conspiracies, a variance is grounds for reversal only

if it infringed the defendant’s substantial rights and thereby

resulted in actual prejudice.”                    Id. at 406 (internal quotation

marks omitted).        Medrano cannot establish prejudice because the

jury’s   verdict      against    him    rested       on   his   participation              in    a

conspiracy     to    distribute      cocaine,       not   heroin.             The     jury   was

asked to determine whether Medrano was guilty of conspiracy to

distribute and possess with intent to distribute cocaine and, if

so, how much cocaine was attributable to him.                        It was not asked

to   determine      whether    Medrano       distributed        heroin        or     how     much

heroin was attributable to him.                     As for Barahona, because he

does not dispute that the evidence was sufficient to prove that

he conspired to distribute cocaine, any factual insufficiency as

to   heroin     would    not      require          reversal     of        his       conspiracy

conviction.         See Griffin v. United States, 502 U.S. 46, 56–57

(1991) (“[W]hen a jury returns a guilty verdict on an indictment

charging     several    acts    in     the   conjunctive        .    .    .     the    verdict

stands if the evidence is sufficient with respect to any one of

the acts charged.” (internal quotation marks omitted)).

                                             26
       In any event, the evidence was sufficient to link Barahona

to Mata’s heroin-trafficking activities.                             As explained above,

Barahona permitted Mata to use his basement to cut and repackage

a drug shipment, which included more than a kilogram of heroin.

Although Barahona indicates that he did not know Mata’s shipment

would include heroin, the jury could have reasonably rejected

that     contention.              The    government          presented          evidence      that

Barahona had seen drugs in the basement on a previous occasion,

and    that     among      the     items    seized          there    were       drug-packaging

materials testing positive for heroin.                         Based on this evidence,

the jury could have reasonably inferred, beyond a reasonable

doubt, that Mata had brought heroin to Barahona’s house on other

occasions,         and     that     Barahona          was    aware        of    Mata’s     heroin

dealings.          Thus, in sum, Barahona and Medrano’s variance claim

fails.

       Turning       to     Barahona       and        Medrano’s      instructional            error

claim,    “[a]      multiple       conspiracy          instruction         is    not     required

unless    the      proof    at     trial    demonstrates            that       appellants     were

involved only in separate conspiracies unrelated to the overall

conspiracy charged in the indictment.”                         Bartko, 728 F.3d at 344

(internal       quotation          marks    omitted).               “And,        even    if    one

overarching         conspiracy      is     not    evident,          the    district      court’s

failure       to     give     a     multiple           conspiracies            instruction       is

reversible         error    only    when    the       defendant       suffers      substantial

                                                 27
prejudice as a result.”          Id.     In other words, “the evidence of

multiple conspiracies [must have been] so strong in relation to

that of a single conspiracy that the jury probably would have

acquitted on the conspiracy count had it been given a cautionary

multiple-conspiracy      instruction.”           Id.   (emphasis      in    original)

(internal quotation marks omitted).

       According to Barahona and Medrano, the lack of evidence

that they were involved in or knew about Mata’s heroin dealings

entitled them to a multiple-conspiracies instruction.                       But, even

assuming they were entitled to this instruction, the district

court’s   failure   to    give    it    did     not    cause   them    substantial

prejudice.      As explained above, the verdict form for Medrano

only    permitted   a     conspiracy          conviction    based      on     cocaine

distribution.        As     for        Barahona,       there    was        sufficient

circumstantial evidence linking him to Mata’s heroin dealings.

Moreover, the district court instructed the jury to consider

each defendant individually for purposes of determining guilt

and drug quantities.        In this way, the district court ensured

that the jury would not find a defendant guilty based merely on

the activities of another defendant.                  Cf. Jeffers, 570 F.3d at

567 (“Error will be found in a conspiracy instruction if the

proof of multiple conspiracies was likely to have confused the

jury into imputing guilt to [the defendant] as a member of one

conspiracy because of the illegal activity of members of the

                                         28
other      conspiracy.”     (internal    quotation       marks    omitted)).       The

district court, therefore, did not commit reversible error in

declining to give a multiple-conspiracies instruction.

                                         D.

       Steele asserts that he is entitled to a new trial because

he was unable to recall two government witnesses, David Ware and

Michael Margulis.           He claims that his inability to recall Ware

violated      his   right     to   confrontation,    while       his   inability   to

recall Margulis resulted in a Brady violation.

                                         1.

       On March 8, 2013, the government called Ware, a Utah-based

government contractor who translated recorded phone calls, to

testify as an expert witness.              Among the calls Ware translated

was a December 6, 2011 call, in which Santoyo-Villa and Mata

used the Spanish word “carros,” which literally means “cars.”

Santoyo-Villa and Mata testified, however, that, in the context

of their conversations, “carros” meant “kilos.”                        Accordingly,

Ware       translated   the    word    “carros”     as    kilos.       The   parties

eventually stipulated that, in the December 6 call, “the word

used by the speaker in Spanish that was translated as kilos was

the word carros.”         S.A. 272–73. 4


       4
       Citations to the “S.A.” refer to the Supplemental Joint
Appendix filed by the parties in this appeal.



                                         29
       Despite the above stipulation, Steele requested that the

district court continue the trial so that he could recall Ware

and question him about the December 6 call.                         The court denied

the request, reasoning that the parties had “thoroughly brought

to the attention of the jury that the Spanish word used was

carros, not kilos.”             S.A. 270.        The court also denied Steele’s

subsequent motion for a new trial based on translation issues,

again    reasoning       that    his    concerns      had   been    “amply     developed

before      the   jury    and     the    jury     was    able      to   make     its   own

determinations       with        respect         to   any    challenges          to    the

interpretation of transcripts.”                S.A. 292–93.

       On   April   4,    2013,    the     government       called      canine    handler

Margulis     to   testify       about    the     January    25,    2012   searches      of

Barahona’s house and the vehicle used to transport drugs there.

On cross-examination, Steele’s counsel went beyond the scope of

direct and asked Margulis whether he had conducted a dog sniff

at the Hyattsville apartment.                  Margulis indicated that his dog

had alerted during a scan of the Hyattsville apartment, but that

he would need to review his report to provide more details.                             At

a bench conference, Steele’s counsel complained that she had not

been    provided     with       Margulis’      report.       Although      questioning

whether the report would be more “bad evidence” for Steele, the

district court agreed that Margulis would be subject to recall



                                            30
after the government gave the report to defense counsel.                                   S.A.

163–64.

       The   government          located       the    report    soon      thereafter,      and

Steele’s counsel recalled Margulis.                     Margulis testified that the

dog    had   alerted        in   the    hall    and    bedroom      of    the   Hyattsville

apartment,       and    that,      to    his    best    recollection,           he   had   not

conducted a scan of Steele’s car in the apartment parking lot.

The court excused Margulis after his testimony.

       The next day, on April 5, 2013, the government gave Steele

an    additional       report      indicating         that,    on   January      27,   2012,

Margulis conducted a scan of the car Steele was driving at the

time of his arrest, and that the dog did not alert.                                  Steele’s

counsel did not advise the government until April 10, 2013, five

days later, however, that she wished to recall Margulis.                                     By

that time, Margulis had left on a previously scheduled vacation

to Mexico and was not available for recall.

       Steele    moved       for    a   mistrial,       which       the   district     court

denied.      The court reasoned that the answer to the only question

Steele wished to pose—whether dogs alert to latent odors when

drugs are no longer present—was likely “it [] depends,” and that

the issue was not “of great significance to this case.”                                    S.A.

250–52.      The court denied Steele’s post-trial motion raising the

same    issue.         In    any   event,       Steele’s       counsel     introduced       the



                                               31
result of the January 27 car scan by cross-examining Armagost,

and later used that testimony in her closing argument.

                                               2.

     We   review       for    abuse       of     discretion       limitations       on    the

defense   case       that    are    alleged         to   violate     the    Confrontation

Clause.     See, e.g., United States v. Sterling, 724 F.3d 482, 516

(4th Cir. 2013); see also United States v. Williams, 445 F.3d
724, 738–39 (4th Cir. 2006) (“[B]road discretion must be granted

trial courts on matters of continuances; only an unreasoning and

arbitrary      insistence      upon       expeditiousness          in    the    face     of   a

justifiable      request       for       delay      violates       the     right    to    the

assistance     of    counsel.”       (internal           quotation      marks   omitted)).

Likewise, we review for abuse of discretion the denial of a new

trial based on a Brady violation, reviewing de novo the legal

question of whether there was indeed a Brady violation.                                United

States v. Horton, 693 F.3d 463, 470 (4th Cir. 2012).

                                               3.

     The district court did not abuse its discretion in denying

Steele a continuance to recall Ware.                         As we have recognized,

denial    of    a     motion       for     continuance         may,      “under     certain

circumstances,        implicate       a    defendant’s         right       to   present        a

defense or to confront the witnesses against him.”                                 Williams,
445 F.3d at 739–40.           In particular, denial of a continuance may

implicate      the     confrontation           right       when    the      defendant         is

                                               32
prevented from pursuing a meaningful line of inquiry.                               See id.

at 740 (no abuse of discretion in denying a continuance where

there was “nothing new” in the testimony the defendant sought to

elicit,       or    where     the   denial        prevented      the      defendant       from

presenting “cumulative evidence”).

       Steele’s desire to question Ware about the Spanish word

“carros” used in the December 6 call is not such a meaningful

line    of    inquiry.         As   found    by     the     district       court,        Steele

“thoroughly         brought    to   the     attention       of     the    jury     that    the

Spanish      word    used     [in   the   December     6    call]        was    carros,    not

kilos.”       S.A. 270.        As indicated above, the parties stipulated

that the Spanish word “that was translated as kilos was the word

carros.”       S.A. 272–73.         Moreover, Steele’s counsel reminded the

jury of the parties’ stipulation during closing argument.

       To the extent Steele argues that the court deprived him of

an opportunity to probe Ware’s potential bias, this argument

must be rejected.             As pointed out by the government, defense

counsel       elicited      testimony       from     Ware     that        the     U.S.    Drug

Enforcement         Administration        (“DEA”)    was     one     of    his     company’s

biggest clients, and that DEA agents provided the company with

call summaries and identified call participants.                                In addition,

Steele    argued      during    closing      that    the    jury     should       give    less

credence to Ware’s testimony given his company’s relationship to

the    DEA.        Accordingly,      the    government        is    correct        that    any

                                             33
further   suggestion   of   bias    would    have   been    cumulative.        Cf.

Williams, 445 F.3d at 740 (because the defendant was able to

explore the relevant issue elsewhere in trial, his “inability to

impeach [a witness] to a somewhat greater degree [cannot] be

viewed as a violation of his constitutional rights”).

       As to Margulis, the district court was correct in finding

no Brady violation.     To establish a Brady violation, “the burden

rest[s] on [the defendant] to show that the undisclosed evidence

was (1) favorable to him either because it is exculpatory, or

because it is impeaching; (2) material to the defense, i.e.,

prejudice must have ensued; and (3) that the prosecution had

materials   and    failed   to   disclose     them.”       United     States   v.

Wilson, 624 F.3d 640, 661 (4th Cir. 2010) (internal quotation

marks omitted) (emphasis added).           “Evidence is material if it is

likely to have changed the verdict.”                Id. (internal quotation

marks omitted).

       Steele cannot show that questioning Margulis about whether

dogs alert to latent odors would have likely had any effect on

the verdict in his case.           Indeed, he does not argue that this

line of questioning would have exculpated him, or that it would

have   impeached   Margulis.        Steele    instead      contends    that,   by

questioning Margulis, he would have been able to impeach Mata,

who testified that he had put kilograms of drugs in Steele’s

car.

                                      34
       But this assumes that Margulis would have testified that a

trained dog would have likely alerted to a car that formerly

contained drugs.              And, as indicated by the district court, there

was    no   basis        for    believing    that        Margulis     would     give     such

testimony.        See S.A. 251 (“I could almost guarantee you that the

question of whether a dog is going to hit on a car that’s had

drugs in it . . . depends on whether any drug residue is left or

not.”).      In any event, even if Margulis had testified as Steele

hoped,      his    testimony        would    not       have    undermined     the      other

considerable           evidence     presented     by     the   government,      including

phone calls in which Steele negotiated drug deals, surveillance

from   a    drug       deal    in   New   York,    and    a    digital    scale     bearing

Steele’s fingerprint which was recovered from the Hyattsville

apartment.         Cf. Wood v. Bartholomew, 516 U.S. 1, 8 (1995) (per

curiam) (no reversible Brady error where the case against the

defendant       was      “overwhelming”).           Steele,      in    short,     was     not

entitled to a new trial based on his inability to recall Ware or

Margulis.

                                             E.

       The Defendants claim that the district court abused its

discretion in denying their request to remove two jurors based

on    alleged      incidents        involving     Barahona.           According     to    the

Defendants, the jurors involved in those incidents were actually

biased.           In    the     alternative,       the    Defendants      argue     for     a

                                             35
“presumption of prejudice” under Remmer v. United States, 347
U.S. 227 (1954), or an “implication of bias” pursuant to Person

v. Miller, 854 F.2d 656 (4th Cir. 1988).

                                             1.

      On March 29, 2013, the third day of trial, the district

court   informed      the   parties         that   a     juror    had    the   impression

Barahona had followed her down a courthouse escalator and taken

a picture of her with a cellphone.                      The juror also thought that

a   woman    outside    the    courthouse          had    taken    pictures      of    her.

Acknowledging        that   the    juror      might       have    been   mistaken,      the

district court “[didn’t] want to make a deal out of it with the

juror,” but admonished the parties not to take the escalators

used by jurors and not to take pictures with their cell phones.

J.A. 511.

      The government suggested that the court determine whether

Barahona had taken the picture and, if not, inform the juror

that she had been “confused.”                J.A. 511.       Accordingly, the court

asked   Barahona’s      counsel        to    question       him    about   the    alleged

incident.      A short time later, counsel reported that she had

checked Barahona’s phone, and that there were no pictures of any

jurors.      The court did not conduct any further inquiry of the

juror, nor did the Defendants request that the court do so.

      Four    days    later,      on   April       5,    2013,    the    district     court

informed the parties that another juror expressed concern that

                                             36
Barahona had followed her home upon leaving the courthouse.                    To

avoid “any apprehension by jurors that they’re being followed or

intimidated,”      the   district   court    ordered      the   Defendants    to

depart the courthouse each day fifteen minutes after the jury.

J.A. 1057.      Following the district court’s order, the Defendants

requested that the court voir dire the juror.               After confirming

through Barahona’s counsel that he had not followed the juror,

the court determined that it—but not the parties’ attorneys—

would conduct the inquiry.

     Upon questioning, the juror stated that, while she had seen

Barahona’s      van,   she   “[couldn’t]    truly   say    he   was   following

[her].”   J.A. 1061.         Additionally, she stated that the incident

did not impede her ability to be a fair juror, and that she had

not discussed the incident with other jurors.                   The court told

the juror that seeing Barahona’s car was likely “coincidental,”

but explained that the Defendants would now be departing fifteen

minutes after the jury to avoid any future encounters.                       J.A.

1062.     The    court   verified    that   this    measure     addressed    the

juror’s concerns, and twice reminded her not to talk with the

other jurors about what they had discussed.               The Defendants did

not ask the court to make further inquiries, nor did they move

to excuse the juror.

     On April 11, 2013, Steele’s counsel reported to the court

that, an hour after court recessed the day before, she saw the

                                      37
same juror the court had voir dired “sitting in the backseat of

her car with the door open and on the phone and kind of looking

around like she was freaked out.”           J.A. 1426.       Counsel brought

the incident to the court’s attention because “it was 94-degrees

[out], so [she] just thought it was strange.”                J.A. 1426.     The

court indicated that it had heard no additional concerns from

the juror, and the Defendants neither moved to excuse the juror

nor asked the court to inquire further.

     On   April   17,    2013,   just    prior   to    the   commencement   of

deliberations, the Defendants moved to exclude the two jurors

involved in the above incidents.          The Defendants argued that the

two jurors had “shown some bias and concern,” and that they

could be replaced with alternates.          J.A. 1445.       Stating that the

jurors “didn’t reflect any bias,” and that it had “addressed the

issue long ago,” the district court denied the motion.                    J.A.

1445.

                                     2.

     We typically review for abuse of discretion the district

court’s   handling      of   juror-intimidation       allegations.     United

States v. Baptiste, 596 F.3d 214, 221 (4th Cir. 2010).                 Where,

however, the defendants fail to raise the issue at trial, we

review only for plain error.       Id.

     The government urges us to apply plain error review as to

the March 29 and April 11 incidents, as the Defendants did not

                                     38
request additional voir dire.                  The Defendants, for their part,

seem to assume that the abuse of discretion standard applies.

We need not decide which standard of review controls, as the

Defendants’ challenges fail even under the more lenient abuse of

discretion standard.

                                              3.

       As an initial matter, we reject the Defendants’ claim of

actual bias.         “[T]he trial court has a serious duty to determine

the    question       of    actual    bias,    and    a     broad       discretion         in     its

rulings on challenges therefor . . . .”                      Wainwright v. Witt, 469
U.S. 412,    429–30       (1985)    (internal          quotation       marks          omitted).

That being said, the trial court must, as a matter of law,

“exclude veniremen who cannot be impartial.”                             United States v.

Turner,    389 F.3d 111,    117   (4th      Cir.    2004).        “[A]          juror     is

impartial only if he can lay aside his opinion and render a

verdict    based       on    the    evidence       presented       in    court       .    .   .    .”

Patton v. Yount, 467 U.S. 1025, 1037 n.12 (1984).                            “[T]he burden

of proving partiality is upon the challenger.”                            Turner, 389 F.3d

at 117–18 (internal quotation marks omitted).

       The Defendants simply did not meet that burden here.                                   As to

the first juror, there is nothing in the record to indicate that

she    could    not    be    impartial       following       the    March       29       incident.

Indeed,    the       Defendants       never    even       requested       that       the      court

question       the    juror.         While     the    district          court    might          have

                                              39
summoned the juror anyway to explain that Barahona had not taken

any pictures of her, the decision not to do so was a sound

exercise of its “wide discretion in handling matters relating to

. . . the integrity of the jury.”               United States v. Johnson, 657
F.2d 604, 606 (4th Cir. 1981).                  The district court may have

reasonably       concluded,   for      instance,      that   individualized      voir

dire   would     be    counterproductive,       and    “unnecessarily     highlight

the matter in the eyes of the juror[].”                  United States v. Mack,

729 F.3d 594, 606 (6th Cir. 2013); see also United States v.

Stafford, 136 F.3d 1109, 1113 (7th Cir. 1998) (recognizing that

individual questioning in the middle of a trial may “unsettle

the jury”).

       As   to   the     second   juror,    the    district      court   asked    her

whether the incident with Barahona caused her “any concern as to

whether [she] can continue to be a fair juror in this case,” and

the juror answered clearly, “[n]o, it does not.”                         J.A. 1061.

The    Defendants      attempt    to    argue    the   juror     was   nevertheless

biased by relying on the April 11 incident.                    But, as recognized

by the district court, the juror never reported any additional

concerns to the court, and the April 11 incident might have had

nothing to do with the trial.                  The district court, therefore,

did not err in failing to find actual bias.

       Turning to the Defendants’ argument for a “presumption of

prejudice,”       this    Court   has      explained     that,    “[b]ecause      the

                                          40
potential     for     mischief       is     so    great     when    a     third          party

establishes private, extrajudicial contact with a juror, . . .

‘any   private      communication         [or]    contact   .   .   .    with       a    juror

during a trial about the matter pending before the jury is . . .

presumptively prejudicial . . . .’”                   Fullwood v. Lee, 290 F.3d
663, 678 (4th Cir. 2002) (quoting Remmer, 347 U.S. at 229).                                The

Remmer    presumption,        however,       is     “not    one     to    be        casually

invoked.”     Baptiste, 596 F.3d at 221 (internal quotation marks

omitted).     To trigger the presumption, “the defendant bears the

initial   burden      of    establish[ing]          both    that    an    unauthorized

contact was made and that it was of such a character as to

reasonably draw into question the integrity of the verdict.”

Id. (internal quotation marks omitted).                     In determining whether

the defendant has met his burden, the court “refer[s] back to

the    factors   the       Supreme    Court       deemed     important         in       Remmer

itself”: “any private communication; any private contact; any

tampering; directly or indirectly with a juror during trial;

about the matter before the jury.”                   Barnes v. Joyner, 751 F.3d
229, 245 (4th Cir. 2014) (internal quotation marks omitted).

       Applying Remmer, the March 29 incident did not trigger a

presumption of prejudice because it did not “reasonably draw

into question the integrity of the verdict.”                      Baptiste, 596 F.3d

at 221.     The Defendants made no effort to meet their threshold

burden.     The only “evidence” of bias came from a brief statement

                                            41
by the district court outside the presence of the jury that one

juror had reported an incident.                  Nor did the April 11 incident

trigger    the     Remmer     presumption.             As   indicated      above,      the

Defendants have not shown that the juror’s behavior on that day

had anything to do with the trial, let alone that it stemmed

from an “unauthorized contact” with Barahona.                        Id.   Indeed, the

Defendants merely speculate that the juror was upset because of

an incident with Barahona.            Cf. United States v. Heater, 63 F.3d
311, 321–22 (4th Cir. 1995) (concluding that “defense counsel’s

declaration of improper jury contact was nothing more than a

bald   assertion,”     and    that     the       “mere    proffer    without     further

support is not enough to create a question about improper jury

tampering”).

       As to the November 5 incident, even assuming the Defendants

met    their     initial     burden       “of    establish[ing]        both     that    an

unauthorized       contact    was     made       and     that   it   was   of    such    a

character as to reasonably draw into question the integrity of

the    verdict,”    Baptiste, 596 F.3d    at    221   (internal       quotation

marks omitted), additional questioning of the juror established

that the contact was “harmless to the defendant[s].”                              United

States v. Lawson, 677 F.3d 629, 641 (4th Cir. 2012).                          As already

explained, the juror indicated that she was not certain Barahona

had    followed     her,     that     the       fifteen-minute        delay     for    the

Defendants’ departure allayed any concerns she had, and that she

                                            42
could   continue      to     be    a    fair    juror.     Thus,    the   Defendants’

presumed prejudice argument fails.

       Finally,    as        for       the     Defendants’        argument      for    an

“implication of bias,” this Court has stated that “the doctrine

of   implied   bias     is    limited        in     application    to   those    extreme

situations where the relationship between a prospective juror

and some aspect of the litigation is such that it is highly

unlikely that the average person could remain impartial in his

deliberations under the circumstances.”                      Person, 854 F.2d at

664.    Implied bias might arise, for example, when “the juror is

an actual employee of the prosecuting agency, [when] the juror

is a close relative of one of the participants in the trial or

the criminal transaction, or [when] the juror was a witness or

somehow involved in the criminal transaction.”                      United States v.

Umana, 750 F.3d 320, 341 (4th Cir. 2014) (internal quotation

marks omitted); see also Dyer v. Calderon, 151 F.3d 970, 982

(9th Cir. 1998) (applying implied bias doctrine where the juror

lied during voir dire to keep her status as a juror and “secure

the right to pass on [the defendant’s] sentence”).

       Applying the above standard, the two jurors had no pre-

existing    relationships          or    experiences       suggesting     a     risk   of

partiality.       Nor were the alleged incidents with Barahona the

kind of “extreme situations” warranting relief.                           Person, 854
F.2d at 664.      Rather, as recognized by the district court, they

                                               43
were    likely        misunderstandings            addressed         through     practical

measures,          including       having    the       Defendants        not     take     the

escalators used by jurors and having the Defendants leave the

courthouse fifteen minutes after the jury.                           Thus, we discern no

error or abuse of discretion in the district court’s denial of

the Defendants’ request to substitute alternates for the two

belatedly-challenged jurors.

                                             F.

       Barahona argues that the district court clearly erred in

applying a two-level enhancement to his base offense level due

to co-conspirator Mata’s possession of a firearm.

                                             1.

       Barahona’s         presentence          investigation            report     (“PSR”)

calculated a total offense level of 36.                         The PSR calculated a

base-offense         level    of   34    derived       from    the    quantity    of    drugs

attributable         to   Barahona.         It    then      added     two   levels      under

U.S.S.G. § 2D1.1(b)(1) because Mata’s possession of a handgun

was “in furtherance of the jointly undertaken criminal activity

and    was    reasonably       foreseeable        by   []     Barahona.”        J.A.    3039.

Overruling         Barahona’s      objection      to    the    two-level       enhancement,

the district court calculated an advisory guidelines range of

188    to    235    months,     and     ultimately      sentenced       Barahona     to   132

months.



                                             44
                                                   2.

      Section       2D1.1(b)(1)             permits       a    two-level          increase     in   a

defendant’s        base      offense             level    “[i]f        a     dangerous       weapon

(including a firearm) was possessed.”                            U.S.S.G. § 2D1.1(b)(1).

The two-level enhancement “‘should be applied if the weapon was

present, unless it is clearly improbable that the weapon was

connected with the offense.’”                       United States v. Gomez-Jimenez,

750 F.3d 370, 381 (4th Cir. 2014) (quoting U.S.S.G. § 2D1.1 cmt.

n.11(A)).          In   particular,              with    respect      to     conspiracy      cases,

“weapons carried by a member of a conspiracy are attributable to

a co-conspirator when ‘under the circumstances of the case, it

was   fair    to    say     that       it    was    reasonably         foreseeable        to    [the

defendant]      that        his    co-participant              was     in    possession        of   a

firearm.’”         Id. (quoting United States v. Kimberlin, 18 F.3d
1156, 1160 (4th Cir. 1994)).                      “‘[A]bsent evidence of exceptional

circumstances,          .    .     .        it     [is]       fairly        inferable     that      a

codefendant’s possession of a dangerous weapon is foreseeable to

a   defendant       with     reason         to    believe      that        their    collaborative

criminal venture includes an exchange of controlled substances

for   a   large     amount        of    cash.’”           Kimberlin, 18 F.3d   at    1160

(quoting United States v. Bianco, 922 F.2d 910, 912 (1st Cir.

1991)).      In considering whether a co-defendant’s possession of a

weapon was foreseeable to the defendant, this Court reviews the



                                                   45
district      court’s     findings     of    fact       for    clear    error.     United

States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

       Applying the above standard, the district court did not

clearly       err    in   imposing    the    two-level         enhancement       based   on

Mata’s      possession       of   a   firearm.               Contrary    to   Barahona’s

assertion that “the firearm had [nothing] to do with” Mata’s

drug trafficking activities, Def. Br. at 86, Mata testified at

trial that he had purchased the handgun for protection from a

drug supplier named Berna, with whom he had quarreled over a

drug debt.          Moreover, agents recovered the gun in the car that

Mata had driven to Barahona’s house, where he had planned to

store and cut the latest shipment of cocaine and heroin.

       In   any     event,   there    were       no    “exceptional      circumstances”

rendering      Mata’s      possession       of    the       handgun    unforeseeable     to

Barahona.       Kimberlin, 18 F.3d at 1160 (internal quotation marks

omitted).       Barahona seizes on Mata’s statement at trial that the

handgun “wasn’t to protect the drugs” but rather himself.                              J.A.

621.     Mata made clear, however, that he “always” carried the

gun, including when he was transporting drugs.                             J.A. 621–22.

Barahona also argues that he and Mata never discussed firearms,

and that he was unaware Mata even possessed a gun.                                But the

simple fact that Mata never discussed the gun with Barahona does

not    make    his    possession      of    the       gun    unforeseeable;      nor   must

Barahona have been actually aware of the gun for the two-level

                                            46
enhancement to apply.            Cf. Kimberlin, 18 F.3d at 1159–60 (actual

knowledge    not    required       where    there    is   a    “strong     showing     of

foreseeability”).

     Finally, to the extent Barahona argues that the two-level

enhancement was improper because it was not applied to some of

his co-defendants, this argument must be rejected.                             Barahona

cites   no    authority          indicating       that    failure     to      apply    an

enhancement    to        one     conspirator       bars    application        of      that

enhancement    to        other     conspirators.           Indeed,       in    “jointly

undertaken     criminal          activity,”        “relevant     conduct       is     not

necessarily the same for every participant,” and thus sentencing

enhancements       may   apply     to   one      conspirator    but   not      another.

U.S.S.G. § 1B1.3 cmt. n.2(B).                     In sum, the district court’s

application of the two-level enhancement under § 2D1.1(b)(1) did

not result from a clear error of fact or otherwise an abuse of

discretion.

                                           III.

     For the foregoing reasons, the judgments are

                                                                              AFFIRMED.




                                            47